Fowler, J.
Two questions only arise upon the exceptions to the rulings of the judge who presided at the trial below. The first is, whether the reservation in a deed of “ all the hemlock, spruce and birch timber in the wood lot,” on the premises conveyed, includes standing timber trees of those kinds; and the second, whether, if standing treés be thus included, the words of the deed limiting the reservation to trees “ measuring forty-two inches in circumference at the stump,” are to be construed as including or excluding the bark upon those trees at the point of admeasurement. There hardly seems to be any reasonable doubt of the correctness of the ruling on both points.
*509Timber is defined by Webster and other lexicographers as that sort of wood which is proper for buildings, or for tools, uten sils, furniture, carriages, fences, ships, and the like. The word, says Webster, is applied to standing trees which are suitable for the uses above mentioned, as when we speak of a forest, it is said to contain excellent timber; or it is applied to beams, rafters, scantling, boards, planks, and other manufactured lumber, hewed or sawed from such trees. These are the two principal and legitimate applications of the word, and it is manifest that the first must have been intended by the reservation in the defendant’s deed to the plaintiff, for there was no manufactured lumber on which it could operate, so far as appears from the facts reported in the case. Besides, the reference to the circumference at the stump would very clearly indicate that the parties at the time must have had reference to trees that were to be cut down, else they would not have imposed such a restriction. If only trees already felled were intended to be reserved, the reservation would have been unnecessary, or, if necessary at all, it could hardly have been deemed important to specify the size of the trees, inasmuch as those less than forty-two inches in circumference at the stump could have been of very little value to the purchaser of the land, while they might have been of. some importance to the owner of the larger felled trees, to be removed at the same time and sold with them. But small standing trees would be valuable to the land owner, to be preserved until they attained suitable dimensions for timber. They might grow upon the soil, and in a few years become valuable property, without risk or expense to him, and in that view only could the limitation be of importance.
The statutes and adjudged eases furnish numerous examples of the use of the word “ timber,” in the precise sense given to it in the rulings of the court below.
In Pease & a. v. Gibson, 6 Greenl. 81, there was a contract for the sale of all the “ pine trees fit for mill logs,” on certain lands. In various parts of the same contract these trees are spoken of as “ timber,” “ the timber,” and “ said timber,” *510showing conclusively that the parties in that case undérstood “ pine trees fit for mill logs,” to be “ timber,” and nothing else.
In Putney & als. v. Day & als., 6 N. H. 430, a sale of “ al the pine timber on a certain part of a lot,” was construed by the court, in accordance with what appears to have been the understanding of all the parties, to be a sale of all the pine trees standing on that part of the lot, suitable for timber.
So in Olmstead v. Niles, 7 N. H. 522, where the contract was a sale of “ all the pine timber on lot No. 13,” nobody seems to have doubted it was a sale of all the standing pine timber trees on the lot.
By sec. 6 of chap. 164 of the Rev. Stat., the judge, of probate is authorized to license administrators to sell timber growing or standing on the real estate of the deceased.
Nor have we any hesitation in holding that the bark should be included in the admeasurement of forty-two inches at the stump, as specified in the contract. The bark is an integral and essential portion of the tree, indispensable to its life and growth. Besides, it would be extremely difficult, if not utterly impracticable, to ascertain the circumference of a tree without the bark, while standing. The idea that, in a contract concerning timber trees, between practical business men, it was ever contemplated that their circumference was to be ascertained while standing, without including the bark in the measurement, seems to us preposterous, as there is no practicable mode of ascertaining the exact thickness of the bark but by the actual admeasurement of a section of it. But the circumference of the standing tree, including the bark, can very readily be ascertained at the usual place of cutting it off at the stump, and we are of the opinion that this mode of admeasurement must have been in the minds of the parties when making the contract under consideration.
As the rulings of the court upon the trial were correct, there must be

Judgment on the verdict for the defendant.